Title: To Benjamin Franklin from Antoine-François Prost de Royer, 20 April 1780
From: Prost de Royer, Antoine-François
To: Franklin, Benjamin


Monsieur
Lyon 20. avril 1780
Malgré vos grandes occupations et le tourbillon ou vous avez vécu, vous pourrez encore vous souvenir que J’ai eu l’honneur de vous faire ma cour chez vous en 1776 et 1777 Rue Jacob a l’hotel d’hambourg, et de vous voir souvent chez M. Paulze et M. Elie de Baumont mon ami. Je vous laissai même un mémoire des objets de commerce qui pourroient etablir des raports entre nos provinces et les Etats unis. Je Saisis avec empressement l’occasion de me raprocher de vous.
Mon premier objet dans cette demarche est de vous presenter M. le Chevalier de Pougens des Comtes de Riviere oudeville, nom connu dans les trois Royaumes, puisqu’en 1474 cette famille a donné a l’angleterre une Reine dans la personne d’yzabeau femme d’Edouard IV. Les noms anciens ne sont rien pour vous comme pour moi. Le Chevalier de Pougens a d’autres titres a un bon accueil de votre part. Ce sont ses vertus et l’etendue de ses connoissances.
Destiné a Jouer un Rolle dans le corps diplomatique, placé a Rome depuis 3 ans sous les yeux de M. le Cardinal de Bernis, la même petite verole qui a mis au tombeau la Marquise de Puymonbrun sa niece et l’abbé d’aix secretaire d’Ambassade, a privé le Chevalier de Ces bons yeux avec lesquels Il se delassoit en peignant si bien, et Il S’occupoit en parcourant les biblioteques de Rome, comme Il avoit connu celle du Roi.
Apres avoir fait ici pendant pres d’une année des remedes en partie inutiles, determinè a rejoindre sa patrie, et a y vivre dans la retraite, Il a formè la plus vaste entreprise de litterature. Il vous montrera sans doute, Monsieur, le prospectus qu’il a fait Imprimer ici. En le lisant vous serez etonné de l’etendue des Connoissances qu’il Indique; vous le serez encore plus, quand vous saurez qu’il l’a dicté, et quil n’a pas Vingt cinq ans.
Vous aurez droit, Monsieur, a son hommage par vos vertus, par vos actions, par l’etendue et la bienfaisance de vos connoissances. Je ne fais que vous l’annoncer, et je ne doute pas que vous ne me sachiez gré de vous l’annoncer. Vous êtes le Platon de notre Europe; C’est un jeune philosophe que Je vous présente. Pourriez vous le repousser?
Le 2e. objet de ma lettre est de mettre sous vos yeux le prospectus d’un grand ouvrage que Je vais publier et qui est un dictionnaire de la Jurisprudence francoise.
Independament des choses vraiment Interessantes que Je rassemblerai Dans ce cadre sur l’administration, le droit public, la police, et la procedure criminelle, je dois y parler de quelques Etats, de leurs lois, de leur Jurisprudence. Or les Etats unis de l’amerique ne doivent être oubliés, ni a cause de leur excellente legislation, ni a cause de leur raport avec la france.
Le 2e. Volume que Je mettrai sous presse dans deux ou trois mois, contiendra le mot amerique, Etats unis de l’amerique.
Il ne seroit pas Indifferend, Monsieur, et Il Seroit digne de votre bienfaisance, de me mettre a portée de traiter a fond cet article.
J’ai bien le petit volume Imprimé en 1777 qui contient les differentes constitutions. Mais cela suffit Il?
Vous pourriez me donner ou me faire donner un tableau raccourci, bien Interessant. Vous pourriez me mettre a portée de critiquer ce qui vous paroitroit devoir etre changé. Et cela pourroit n’etre pas Indifferend pour la prosperité même de votre souveraineté naissante.
Ayez la bonté, Monsieur, de reflechir sur ma demande. Songez que mon grand ouvrage, attendu avec Impatience, sera classique, et pourra avoir beaucoup d’Influence sur les raports qui unissent les deux nations.
Si Je connoissois moins la sublimité de votre âme, je ne vous parlerois pas avec cette franchise mais votre bonté me rassure.
Je reviens a mon chevalier qui brule de vous voir. Je vous atteste que c’est l’homme le plus vertueux et le plus savant que Jaye vu a son âge. Jai vécu avec fontenelle, Montesquieu, haller, Voltaire, Rousseau, et Jai eu le bonheur de vous voir.

Il me reste a vous offrir ici mes services, mon zele, et tout ce qui est en moi; trop heureux, Si vous me mettiez en etat de vous y donner des preuves des Sentimens et de ladmiration que vous m’avez Inspirés.
Je Suis avec respect Monsieur Votre tres humble et tres obeissant serviteur
De Royer
M. franklin